Citation Nr: 0810171	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-06 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized prescription medication purchased from a private 
pharmacy on August 17, 2005, September 10, 2005, and 
September 20, 2005.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from November 1982 to May 
1983, and from August 1990 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) indicated above, 
which is the agency of original jurisdiction (AOJ) in this 
matter.  


FINDINGS OF FACT

1.  The veteran is currently service-connected for 
fibromyalgia, rated as 40 percent disabling; melasma, rated 
as 10 percent disabling; and trauma to tooth #24 and 
bilateral inclusion cysts to the eyelid margins, both rated 
as noncompensable (zero percent disabling).  

2.  The veteran incurred unauthorized prescription medication 
costs at a private pharmacy on August 17, 2005, September 10, 
2005, and September 20, 2005.  

3.  The unauthorized prescription medication received on 
August 17, 2005, was not obtained in a medical emergency.  

4.  VA facilities were reasonably available to the veteran 
prior to and on September 10, and September 20, 2005, to have 
her prescriptions filled.  

5.  The unauthorized prescription medication obtained on 
August 17, September 10, and September 20, 2005 was not 
obtained from an emergency care provider.  




CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses incurred for the cost of unauthorized 
prescription medication purchased from a private pharmacy on 
August 17, 2005, September 10, 2005, and September 20, 2005, 
have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.120, 17.1000-.1008 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial AOJ decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The Secretary has issued implementing regulations, setting 
out specific duties for notifying and assisting claimants in 
developing evidence.  38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) 
(2007).  Those regulations, however, are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, they do not apply 
to this case, in which the governing substantive regulations 
reside in Part 17 of title 38, Code of Federal Regulations.  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).  

In any event, however, we have carefully reviewed the VAMC 
file on appeal, to ascertain whether a remand to the AOJ is 
necessary in order to assure full development of this case.  
The Board finds that the development of medical evidence 
appears to be complete.  In December 2005, the AOJ sent the 
veteran a letter informing her of what evidence was required 
to substantiate her claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The VAMC folder 
contains the pertinent records for the medical care in 
question which the veteran obtained.  In addition, neither 
the veteran nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

The various judicial precedents pertaining to VCAA 
requirements on claims for disability compensation, see, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007), do not come into play here, as they do not govern 
claims under Part 17 of VA's Code of Federal Regulations.  

Accordingly, we find that VA has satisfied any relevant duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

The veteran is seeking reimbursement for the cost of 
prescription medication prescribed at a private facility and 
filled by a non-VA pharmacy.  The evidence of record shows 
that, on August 17, 2005, at approximately 4:37 pm, the 
veteran presented to the emergency room at a private facility 
for evaluation of atypical chest pain, chest wall pain, 
pleurisy, costochondritis, and anxiety reaction.  The veteran 
was prescribed Lorazepram and told to follow-up with her 
doctor in about two weeks if she was not better.  That same 
day, at approximately 8:23 pm, the veteran had her 
prescription filled by a non-VA pharmacy.  

The evidence also shows that, on September 10, 2005, at 
approximately 6:59 pm, the veteran presented to the emergency 
room of the same private facility for chest pain and anxiety 
reaction, and was given another prescription for Lorazepram.  
The veteran had that prescription filled at a non-VA pharmacy 
at 3:26 am.  The record does not contain a record of the 
emergency room treatment the veteran received on September 
20, 2005; however, the evidence shows she had a prescription 
for Lorazepram filled at the same non-VA pharmacy at 4:12 pm 
that day.  

The veteran contends that VA should reimburse her for the 
cost of the prescriptions because they were prescribed during 
an emergency and VA facilities were either too far or closed 
when she needed the prescriptions filled.  

The veteran is currently service-connected for the following 
disabilities: fibromyalgia, rated as 40 percent disabling; 
melasma, rated as 10 percent disabling; and trauma to tooth 
#24 and bilateral inclusion cysts to the eyelid margins, both 
rated as noncompensable (zero percent disabling).  

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) 
(2000); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2005); Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
547 (1997).

In this case, it is neither alleged, nor suggested by the 
record, that the medical treatment, to include the prescribed 
medication which the veteran received on August 17, 2005, 
September 10, 2005, or September 20, 2005, was for a service-
connected disability.  Thus, the veteran fails to meet the 
first of the three criteria under 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120 for entitlement to reimbursement or 
payment by VA of the cost of unauthorized medical treatment.  

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. § 17.1000-1003.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law No. 106-177.  The provisions of the Millennium Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions: 

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2007).

At the outset, the Board must clarify that the issue in this 
case is not whether the chest pain and anxiety the veteran 
experienced on August 17, September 10, and September 20, 
2005, required "emergency treatment" as defined in 38 
U.S.C.A. § 1725(f)(1).  Instead, the controlling issue in 
this case is whether the veteran's condition after she was 
discharged from the emergency room was of such an emergent 
nature that waiting to have her prescriptions filled by VA 
would have been hazardous to her life or health.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against such a 
finding.  In making this determination, the Board notes that 
the evidence of record does not suggest that, when the 
veteran was discharged from the emergency room on August 17, 
2005, her condition was emergent and required that the 
prescription be filled immediately.  In this regard, the 
Board notes there is no indication that the veteran's 
condition was being manifested by acute manifestations of 
sufficient severity, such as continued anxiety, upon 
discharge.  Instead, the veteran was discharged with 
instructions to rest and follow-up with her physician in two 
weeks, if she was not better.  In addition, the veteran was 
given a prescription for 15 pills and told to take one pill 
orally every eight hours, as needed for anxiety.  Moreover, 
the evidence shows that the veteran had presented to the same 
emergency room three days earlier complaining of chest pain 
and was released from the emergency room three hours later, 
with a prescription for Vicodin, which she apparently never 
filled.  See August 2005 VA outpatient treatment record.  

Therefore, while the veteran may contend (and we do respect 
the sincerity of her assertions) that she feared her life was 
at risk if she did not obtain the prescription Lorazepram, 
the Board finds the preponderance of the evidence supports a 
finding that a reasonable person would have known that she 
was not in a life-threatening situation when she was 
discharged from the hospital, which required that the 
prescription be immediately filled.  In this regard, the 
Board again notes that the prescription was prescribed on an 
as-needed basis to be taken every eight hours, the veteran 
had experienced similar symptoms three days earlier and 
failed to fill that prescription, and she was not 
experiencing symptoms upon discharge.  

With regard to the prescriptions filled on September 10 and 
September 20, 2005, the Board notes that the veteran was 
treated by VA on August 22, 2005, after the initial emergency 
treatment on August 17, 2005, and did not seek to have the 
prescription re-filled by VA at that time.  The evidence 
shows that the prescription given on August 17, 2005, was not 
intended for long-term care or maintenance of her symptoms, 
as the prescription was only for 15 pills and she was given 
instructions to follow-up with her physician, if needed.  
Although the veteran sought follow-up treatment with her VA 
physician, there is no indication that she sought to have the 
prescription re-filled by VA.  Therefore, the Board finds 
that a VA facility was feasibly available to the veteran 
before she had the prescriptions filled in September 2005, 
and that a reasonable person would have attempted to use the 
VA facility beforehand.  

In making the above determination, the Board notes that 
38 C.F.R. § 17.96 provides the criteria for when VA may fill 
prescriptions prescribed by a non-VA employee; however, those 
provisions are outside the scope of the Board's limited focus 
in this case: whether the veteran is entitled to payment or 
reimbursement for the unauthorized cost of prescriptions 
already paid for by the claimant, which is governed by 
38 C.F.R. §§ 17.120, 17.1002.  

Further, there is no evidence showing that the prescription 
Lorazepram was obtained from a provider of emergency 
services, as required by the Millennium Act, versus a 
pharmacy or other non-emergency provider.  In fact, the 
veteran's receipts clearly show she obtained all three 
prescriptions from a non-emergency vendor.  

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of 
unauthorized prescriptions medication purchased from a 
private pharmacy, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, payment or 
reimbursement is not warranted.  The Board lacks the 
authority to award medical care benefits except as authorized 
by statutes and regulations. 

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).  For these reasons, the Board finds that the 
veteran's claim is without legal merit.


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized prescription medication purchased from a private 
pharmacy on August 17, 2005, September 10, 2005, and 
September 20, 2005, is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


